DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 7/14/2022. Claims 1, 14, 28, 41, and 44-51 have been amended. Claims 2-13, 16, 27, 29-40, 43, and 54 have been cancelled. Claims 1, 14, 15, 17-26, 28, 41, 42, and 44-53 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.
	The 35 U.S.C. 101 rejections are withdrawn in view of the Examiner’s Amendment.

Terminal Disclaimer
The terminal disclaimer filed on 8/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11152959 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Timothy J. Wall (Reg. no. 50,743) in a telephone interview on 8/3/2022 for claims 1, 14, 28, and 41.

IN THE CLAIMS:
Please amend claims 1, 14, 28, and 41.

1. 	(Currently Amended) A method of operation of a transmit node in a wireless communication system, the method comprising:
performing, by a polar encoder, polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein the polar-encoded information bits are configured to be transmitted by a transmitter to a receiver, and wherein:
the K information bits are mapped to a first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding, where N is equivalent to a code length;
a size of the information sequence SN is greater than or equal to K; and
the information sequence SN is optimized for a specific value of the code length (N), wherein N=64, and the information sequence SN is:
S64=[63 62 61 59 55 47 60 31 58 57 54 53 46 51 45 30 43 56 29 39 27 52 50 23 44 49 15 42 28 41 38 26 37 25 22 35 21 14 48 19 13 40 11 36 7 24 34 20 33 18 12 17 10 9 6 5 3 32 16 8 4 2 1 0].

14. 	(Currently Amended) A transmit node, comprising:
a polar encoder operable to perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein the polar-encoded information bits are configured to be transmitted by a transmitter to a receiver, and wherein:
the K information bits are mapped to a first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding, where N is equivalent to a code length;
a size of the information sequence SN is greater than or equal to K; and
the information sequence SN is optimized for a specific value of the code length (N) , wherein N=64, and the information sequence SN is:
S64=[63 62 61 59 55 47 60 31 58 57 54 53 46 51 45 30 43 56 29 39 27 52 50 23 44 49 15 42 28 41 38 26 37 25 22 35 21 14 48 19 13 40 11 36 7 24 34 20 33 18 12 17 10 9 6 5 3 32 16 8 4 2 1 0].

28. 	(Currently Amended) A method of operation of a receive node in a wireless communication system, the method comprising:
performing, by a polar decoder, polar decoding of a set of polar encoded information bits to thereby generate a set of K information bits wherein the polar encoded information bits are configured to be transmitted by a wireless transmitter to a receiver, and wherein:
the K information bits are mapped to a first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding, where N is equivalent to a code length;
a size of the information sequence SN is greater than or equal to K; and
the information sequence SN is optimized for a specific value of the code length (N), wherein N=64, and the information sequence SN is:
S64=[63 62 61 59 55 47 60 31 58 57 54 53 46 51 45 30 43 56 29 39 27 52 50 23 44 49 15 42 28 41 38 26 37 25 22 35 21 14 48 19 13 40 11 36 7 24 34 20 33 18 12 17 10 9 6 5 3 32 16 8 4 2 1 0].

41. 	(Currently Amended) A receive node, comprising:
a polar decoder operable to perform polar decoding of a set of polar encoded information bits to thereby generate a set of K information bits wherein the polar encoded information bits are configured to be transmitted by a wireless transmitter to a receiver, and wherein:
the K information bits are mapped to a first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length;
a size of the information sequence SN is greater than or equal to K; and
the information sequence SN is optimized for a specific value of the code length (N), wherein N=64, and the information sequence SN is:
S64=[63 62 61 59 55 47 60 31 58 57 54 53 46 51 45 30 43 56 29 39 27 52 50 23 44 49 15 42 28 41 38 26 37 25 22 35 21 14 48 19 13 40 11 36 7 24 34 20 33 18 12 17 10 9 6 5 3 32 16 8 4 2 1 0].

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Hong et al. (20170047947) discloses performing polar encoding in a TX Node in which optimization for polar encoding is performed according to mutual information.
Jeong et al. (20180278268) discloses generating a sequence for a polar code for use in a communication system, which includes: generating a single polar code sequence for transmitting the data; coding the data using the generated single polar code sequence; and transmitting the polar-coded data.


However, with respect to independent claim 1, and similarly claims 14, 28, and 41, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “performing, by a polar encoder, polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein: the K information bits are mapped to a first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit location”, “the information sequence SN optimized for a specific value of the code length (N), wherein N=64, and the information sequence SN: S64 = [see sequence in claim]”. 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1, 14, 15, 17-26, 28, 41, 42, and 44-53 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111